Birch, J.,
delivered the opinion of the court.
The testimony in this case was to the effect that the interests of the plaintiff in error and one Bailey were two of the trustees of a school district in Franklin county, and that the board had agreed to lend Bailey two hundred dollars out of the first school money subsequently received. Afterwards, about the 29th of March, 1840, one Brown, who was largely indebted to the school fund, handed over to one or both of these trustees (which, it does not appear) the sum of two hundred dollars, which, as appears from the subsequent statements, (comprising the only testimony in the case) “was got by Bailey, and no part of it used by Gibson.” Both parties, however, admitted in their subsequent oral *500statements to the treasurer of the board, when called upon concerning it, that they were jointly liable for the money.
No note or other writing having been taken of either of them, and the administrators of Gibson relying upon the statute of frauds, we are constrained to regard it as sufficient for their protection. The agreement was to lend the money to Bailey. Bailey also got it, and Gibson could not be held liable for his default in not paying it by any thing short of his agreement in writing. We must consequently reverse the judgment of the circuit court and remand the cause.